                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,                                          CASE NO.
                                                                           20-M-776
                 v.

 SEANYA D. HOLLIDAY,

                       Defendant.




                            MOTION TO UNSEAL DOCUMENTS


       The United States of America, by and through its attorneys, Matthew D. Krueger, the

United States Attorney for the Eastern District of Wisconsin, and Andrew J. Maier, Assistant

United States Attorney for said district, based on the completion of its investigation and no longer

need for the documents to be sealed, hereby respectfully requests an Order unsealing the following

documents filed in the above-captioned matter: (1) Criminal Complaint; (2) Affidavit for Criminal

Complaint; and (3) Arrest Warrant. The basis for this motion is set forth below.

       On December 17, 2020, the Honorable William C. Griesbach, Senior United States District

Judge, issued an arrest warrant in Case No. 20-M-776, for the defendant Seanya D. Holliday (DOB

XX/XX/1996). The arrest warrant was based on an Affidavit for Criminal Complaint and Criminal

Complaint charging the defendant with traveling in interstate commerce from Brown County,

Wisconsin, with intent to avoid prosecution under the laws of the State of Wisconsin for crimes

that are felonies, including three counts of Attempted First Degree Intentional Homicide (Use of a

Dangerous Weapon), in violation of Wisconsin Statutes Section 940.01(1)(a), 939.63, and 939.32.

The investigation involving this matter has been completed, as the defendant was arrested in the

State of Illinois. The defendant is currently being held awaiting extradition from Cook County,



          Case 1:20-mj-00776-WCG Filed 02/12/21 Page 1 of 2 Document 3
Illinois. Sealing the above-mentioned documents is no longer necessary. The government

respectfully requests the Court sign an order unsealing the above-mentioned documents.

       Dated this 12th day of February 2021.

                                                     Respectfully submitted,

                                                     MATTHEW D. KRUEGER
                                                     United States Attorney

                                               By:
                                                     /s Andrew J. Maier
                                                     Andrew J. Maier
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     205 Doty Street, Suite 301
                                                     Green Bay, WI 54301
                                                     920-884-1066




         Case 1:20-mj-00776-WCG Filed 02/12/21 Page 2 of 2 Document 3
